UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2012 Obagi Medical Products,Inc. (Exact name of registrant as specified in its charter) 001-33204 (Commission File Number) Delaware 22-3904668 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA 90806 (Address of principal executive offices, with zip code) (562) 628-1007 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition On May 3, 2012, Obagi Medical Products, Inc. issued a press release announcing financial results for the three months ended March 31, 2012.A copy of the press release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. The information furnished herewith pursuant to Item 2.02 of this Current Report and in Exhibit 99.1 hereto shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information in this Item 2.02 and in Exhibit 99.1 hereto shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, regardless of any general incorporation language contained in such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release of Obagi Medical Products, Inc. dated May 3, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OBAGI MEDICAL PRODUCTS, INC. Date:May 3, 2012 By: /s/ Preston S. Romm Preston S. Romm Chief Financial Officer
